DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/21, 9/16/20, 4/21/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by BT (EP 1 978 703 A1), as disclosed in the IDS,

As to claim 8, BT teaches a method of wireless communication (BT, Fig 1 [0007], a method in a wireless communication network) between a first computing device (BT, Fig 1 [0007-0012], a plurality of clients 7 exist in the network (figure shows one example) to communicate to/from the ingress/egress routers), a second computing device (BT, Fig 1 [0007-0012], a plurality of ingress and egress routers), and a third computing device in a wireless network (BT, Fig 1 [0007-0012], a server 9 acts as a gateway computing device to receive from client 7), comprising: 
storing, by the second computing device, a network address of a third computing device, the third computing device being a next downstream node along a route through the wireless network (BT, [0048], the routers know the next intermediate designation address stored within) from the second computing device to a gateway computing device (BT, Fig 1 [0007-0012], a server 9 acts as a gateway computing device to receive from client 7 through routers); 
wirelessly receiving, by the second computing device, a downstream network message from the first computing device, the downstream network message including a source address field containing a network address of the first computing device, a destination address field containing a network address of the second computing device, and an appended address field (BT, [0014-20], each receiving router modifies the received header of the packet from the sending router); 
modifying, by the second computing device, the downstream network message (BT, [0014-20], each receiving router modifies the received header of the packet from the sending router), comprising: appending, by the second computing device, the network address of the first computing device to the appended addresses field of the downstream network message (BT, [0014], each domain (egress router) appends its own address to the source field of the packet); 
setting, by the second computing device, the source address field of the downstream network message to the network address of the second computing device (BT, [0014], each domain (egress router) appends its own address to the source field of the packet); and setting, by the second computing device, the destination address field of the downstream network message to the network address of the third computing device stored by the second computing (BT, [0015-16][0048, the destination field is also manipulated with the address of the next domain); and wirelessly transmitting, by the second computing device, the modified downstream network message to the network address of the third computing device as contained in the destination field of the modified network message (BT, [0025], the current router then transmits the modified packet with header to the next router or final destination server/gateway).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 19 are rejected under 35 U.S.C. 103 as being unpatentable over BT (EP 1 978 703 A1), as disclosed in the IDS, and further in view of Doh et al (Pub No: 2010/0074157).

As to claim 1, BT teaches a wireless network system (BT, Fig 1 [0007], a wireless inter-network), comprising: 
a gateway computing device (BT, Fig 1 [0007-0012], a server 9 acts as a gateway computing device to receive from client 7); 
(BT, Fig 1 [0007-0012], a plurality of ingress and egress routers); and 
a plurality of end computing devices, each end computing device, each end computing device further configured for wireless bi- directional communication with one of the plurality of cluster-host computing devices (BT, Fig 1 [0007-0012], a plurality of clients 7 exist in the network (figure shows one example) to communicate to/from the ingress/egress routers); 
the plurality of cluster host computing devices forming a route between each of the plurality of end devices and the gateway (BT, Fig 1 [0007-0012], the routers form a route between the end devices and gateway), each cluster host computing device storing a next downstream network address (BT, [0048], the routers know the next intermediate designation address stored within); 
wherein each of the plurality of cluster host computing devices forming part of the route from one of the plurality of end computing devices to the gateway further modifies a downstream network message received from a previous cluster host computing device (BT, [0014-20], each receiving router modifies the received header of the packet from the sending router), and further: 
appends a network address of the previous cluster host obtained from a source address field of a downstream network message to an appended addresses field of the downstream network message (BT, [0014], each domain (egress router) appends its own address to the source field of the packet); 
sets a source address field of the downstream network message to a network address of the current cluster host computing device (BT, [0014], each domain (egress router) appends its own address to the source field of the packet); and 
sets the destination address field of the downstream network message to the next downstream network address stored by the current cluster host computing device (BT, [0015-16][0048, the destination field is also manipulated with the address of the next domain); and 
(BT, [0025], the current router then transmits the modified packet with header to the next router or final destination server/gateway).
BT does not explicitly teach the network is a sensor including a sensor that detects event data.
However, Doh teaches the network is a sensor including a sensor that detects event data (Doh, [0015], a wireless sensor network that detects occurrence of a specific event).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of BT and Doh to use a sensors in the network because they allow for monitoring conditions around a network and are well known (Doh, [0001]-[0003]).

As to claim 2, BT teaches wherein the downstream network message further includes a message payload field (BT, [0041] a payload field in the packet) 
BT does not explicitly teach including event data corresponding to an event detected one of the end computing device.
However, Doh teaches the information including event data corresponding to an event detected one of the end computing device (Doh, [0015], a wireless sensor network that detects occurrence of a specific event).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of BT and Doh to use a sensors in the network because they allow for monitoring conditions around a network and are well known (Doh, [0001]-[0003]).

As to claim 4, the combination of BT and Doh teaches wherein the downstream network message further includes a message payload field including a factory address of the originating computing device (BT, [0013], the source address remains encrypted in the packet).

As to claim 5, the combination of BT and Doh teaches wherein the wireless network comprises a cluster-tree network (BT, Fig 3, a cluster tree shaped network).

As to claim 19, BT teaches a method comprising (BT, Fig 1 [0007], a method in a wireless communication network): wirelessly receiving, by a current cluster host computing device and from a previous cluster host computing device, a network message originating from one of a plurality of end computing devices (BT, Fig 1 [0007-0012], a plurality of clients 7 exist in the network (figure shows one example) to communicate to/from the ingress/egress routers); and wirelessly transmitting, by the current cluster host computing device, the network message (BT, [0025], the current router then transmits the modified packet with header to the next router or final destination server/gateway), the transmitted network message a list of one or more appended network addresses corresponding to one or more previous cluster host computing devices (BT, [0014], each domain (egress router) appends its own address to the source field of the packet)forming a wireless communication route between the originating end computing device and the current cluster host computing device, and a node count corresponding to the number of cluster host computing devices forming the wireless communication route between the originating end computing device and the current cluster host computing device (BT, Fig 1 [0007-0012], the routers form a route between the end devices and gateway).
BT does not explicitly teach the network message including event data corresponding to an event detected at the originating end computing device.
(Doh, [0015], a wireless sensor network that detects occurrence of a specific event).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BT and Doh as applied to claims above, and further in view of Jayaraman (Pub No: 2006/0248588).

As to claim 3, BT teaches a packet field (BT, [0041] a header and payload field in the packet).
BT does not explicitly teach wherein the downstream network message further includes a node count field containing a node count corresponding to a number of nodes between the current cluster host computing device and an originating computing device of the downstream network message, and wherein the current cluster host computing device further increments the node count in the node count field of the downstream network message.
However, Jayaraman teaches the downstream network message further includes a node count field containing a node count corresponding to a number of nodes between the current cluster host computing device and an originating computing device of the downstream network message, and wherein the current cluster host computing device further increments the node count in the node count field of the downstream network message. (Jayaraman, [0046], each subsequent router increases a hop count field in the packet).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of BT and Doh with Jayaraman to increase a hop count because it would prevent further forwarding after a threshold is reached to prevent wasting of resources (Jayaraman, [0046]).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BT as applied to claims above, and further in view of Jayaraman.

As to claim 9, BT teaches a packet field (BT, [0041] a header and payload field in the packet).
 BT does not explicitly teach the downstream network message further includes a node count field containing a node count corresponding to a number of nodes between the first computing device and an originating computing device of the downstream network message, and wherein modifying the downstream network message further comprises incrementing, by the second computing device, the node count in the node count field of the downstream network message.
However, Jayaraman teaches the downstream network message further includes a node count field containing a node count corresponding to a number of nodes between the first computing device and an originating computing device of the downstream network message, and wherein modifying the downstream network message further comprises incrementing, by the second computing device, the node count in the node count field of the downstream network message (Jayaraman, [0046], each subsequent router increases a hop count field in the packet).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of BT with Jayaraman to increase a hop count because it would prevent further forwarding after a threhshold is reached to prevent wasting of resources (Jayaraman, [0046]).

Claim 10-12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over BT and Jayaraman as applied to claims above, and further in view of Doh.

As to claim 10, BT and Jayaraman teaches wherein the downstream network message further includes a message payload field (BT, [0041] a payload field in the packet) 

However, Doh teaches the information including event data corresponding to an event detected one of the end computing device (Doh, [0015], a wireless sensor network that detects occurrence of a specific event).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of BT and Jayaraman and Doh to use a sensors in the network because they allow for monitoring conditions around a network and are well known (Doh, [0001]-[0003]).

As to claim 11, the combination of BT, Jayaraman and Doh teaches wherein the downstream network message further includes a message payload field including a factory address of the originating computing device (BT, [0013], the source address remains encrypted in the packet)..

As to claim 12, the combination of BT, Jayaraman and Doh teaches wherein the wireless network comprises a cluster-tree network (BT, Fig 3, a cluster tree shaped network).

As to claim 16, BT teaches a method (BT, Fig 1 [0007], a method in a wireless communication network)comprising: 
wirelessly receiving, by a server computing device and from a gateway computing device, a network message originating from one of a plurality of end computing devices(BT, Fig 1 [0007-0012], a plurality of clients 7 exist in the network (figure shows one example) to communicate to/from the ingress/egress routers to a server 9), the network message further including a list of one or more appended network addresses corresponding to one or more cluster host computing devices forming a wireless communication route between the originating end computing device and the gateway (BT, [0014-20], each receiving router modifies the received header of the packet from the sending router with a source/destination address); and maintaining, by the server computing device, and based on the received network message, a portion of a route table corresponding to the originating end computing device, the portion of the route table including the list of one or more appended network addresses (BT, [0048], the routers know the next intermediate designation address stored within). 
BT does not explicitly teach the network message including event data corresponding to an event detected at the originating end computing device.
However, Doh teaches the network message including event data corresponding to an event detected at the originating end computing device (Doh, [0015], a wireless sensor network that detects occurrence of a specific event).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of BT and Doh to use a sensors in the network because they allow for monitoring conditions around a network and are well known (Doh, [0001]-[0003]).
	BT and Doh does not explicitly teach the network messages further including a node count corresponding to the number of cluster host computing devices forming the wireless communication route between the originating end computing device and the gateway computing device.
	However, Jayaraman teaches the network messages further including a node count corresponding to the number of cluster host computing devices forming the wireless communication route between the originating end computing device and the gateway computing device.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of BT and Doh with Jayaraman to increase a hop count because it would prevent further forwarding after a threhshold is reached to prevent wasting of resources (Jayaraman, [0046]).

As to claim 17, the combination of BT, Doh and Jayaraman teaches wherein the network message further includes a factory address of the originating end computing device, and the portion of the route table further includes the factory address of the originating end computing device (BT, [0013], the source address remains encrypted in the packet).

Allowable Subject Matter
Claims 6-7, 13-15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nordmark et al (Patent No: 7,738,487) (Claim 4)
Tenarvitz et al (Pub No: 2013/0122807) (Fig 1, [0054]-[0059]).
Knighton (Pub No: 2013/0234855).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469